UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 23, 2009 Solar Energy Initiatives, Inc. (Exact name of registrant as specified in its charter) Delaware 333-148155 20-5241121 (State of Other Jurisdiction of Incorporation) (Commission File Number) IRS Employer Identification Number) 818 A1A North Suite Ponte Vedra Beach, Florida 32082 (Address of principal executive offices) (904) 644-6090 (Registrant's telephone number, including area code) Copies to: Stephen M. Fleming, Esq. Law Offices of Stephen M. Fleming PLLC 110 Wall Street, 11th
